IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


D'ANN S. MCCOY,                               : No. 20 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
BOUREIMA OUEDRAOGO,                           :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.